PROB 35                                                                       Report and Order Terminating Supervision
(Reg 3/93)                                                                             Prior to Original Expiration Date



                                  UNITED STATES DISTRICT COURT
                                             FOR THE
                               EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                  Crim. No. 5:06-CR-4-lH

DWAYNE BURMELL ARTIS

        On March 6, 2018, the above named was released from prison and commenced a term of supervised
release for a period of 60 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     Isl Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On:December 3, 2020


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated~
                            p,t             '
             Dated this    ~~     day of _ __..,.~-----' 2020.




                  Case 5:06-cr-00004-H Document 28 Filed 12/08/20 Page 1 of 1
